Opinion issued July 12, 2012.




                                  In The

                            Court of Appeals
                                 For The

                        First District of Texas
                         ————————————
                            NO. 01-12-00474-CV
                          ———————————
          STATE OFFICE OF RISK MANAGEMENT, Appellant

                                    V.

      SHARON BROWN AND REGINALD E. MCKAMIE, Appellees



                  On Appeal from the 333rd District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-62310


                        MEMORANDUM OPINION
      Appellant has filed an unopposed motion to dismiss the appeal. No opinion

has issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2